FILED
CHARLOTTE, NC

JUL 2 2021
IN THE UNITED STATES DISTRICT COURT

US DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA. orERN DISTRICT OF NC

CHARLOTTE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO.: 3:21-cr-144-RJC
)
v. )
) CONSENT ORDER AND
ALEJANDRO GUERRA ) JUDGMENT OF FORFEITURE

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. §
924, 21 U.S.C. § 853, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

Approximately $24,462 in United States currency;

One Taurus, model G2C, 9mm pistol, serial number TMT64703 and ammunition;
and.

One Taurus, model PT738 TCP, 380 caliber pistol, serial number 22451E and
ammunition all seized on or about March 24, 2021 from Defendant during the
investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

 

 
6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property
involved in or used in the offense(s) or that the aforementioned asset(s) constitute property derived
from or property used in any manner to facilitate the commission of such offense(s) and are and
are therefore subject to forfeiture pursuant to 18 U.S.C. § 924, 21 U.S.C. § 853, and/or 28 U.S.C.
§ 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a)
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against Defendant. Ifthe Defendant
has previously submitted a claim in response to an administrative forfeiture proceeding regarding
any of this property, Defendant hereby withdraws that claim. If Defendant has not previously
submitted such a claim, Defendant hereby waives all right to do so. As to any firearms listed above
and/or in the charging instrument, Defendant consents to destruction by federal, state, or local law
enforcement authorities upon such legal process as they, in their sole discretion deem to legally
sufficient, and waives any and all right to further notice of such process or such destruction.

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

WWNpATESS -

  

 

 

  

 

STEVEN R. KAUFMAN AL, JANDRO GUERRA

Assistant United States Attorney Défendant
WILL TERPENING, ESQ. ||
Attorney for Defendant 4

Signed this the 24 day of July 2021.

 

LOY ie
THE HOMORA PAVID C. KEESLER

UNITED STATES MAGISTRATE JUDGE

 
